Title: From George Washington to Robert Morris, 28 June 1781
From: Washington, George
To: Morris, Robert


                        Dear Sir

                            Head Quarters near Peekskill 28th June 1781.
                        
                        I have recd your favors of the 15th and 21st. Your opinion of the absolute necessity of a repeal of all
                            tender laws, before a new species of paper, tho’ upon even so good an establishment, will gain credit with the public, is
                            certainly founded upon reason and justified by experience. I am in hopes that most if not all the Legislatures have at
                            length seen the fatal effects of those laws and have abolished them.
                        I am extremely obliged to you for the assitance you have already afforded us in the Article of Flour, without
                            that aid we should have been already distressed, and I must candidly confess to you that I see no prospect of being
                            supplied but thro’ your means, as, by the last letters from the president and Council of Pennsylvania, I could expect
                            little or nothing from that quarter—Whether the Assembly, in their present session, have adopted any more vigorous
                            measures to obtain supplies, I have not yet been informed.
                        previous to the receipt of your favr of the 21st I had written to Mr Lowrey and had pointed out the most
                            eligible Routes for whatever he might purchase.
                        General Schuyler a few days ago acquainted you that there were more considerable quantities of Flour upon the
                            North River than he had expected—The ease and cheapness of transportation of any in that situation will undoubtedly induce
                            you to secure what may be in that quarter should you find yourself enabled to extend your purchases. I have the honor to
                            be with perfect Respect and Esteem Dear Sir Yr most obt Servt.

                    